Citation Nr: 0844762	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  08-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for punctured right ear 
drum.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection chronic plantar 
fasciitis, left heel (claimed as bilateral plantar 
fasciitis).

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for puncture wound, 
scalp (claimed as head injury).




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran and his spouse presented sworn testimony in 
support of his appeal during an August 2008 hearing at the RO 
before the undersigned acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At his August 2008 Board hearing, and in documents of record, 
the veteran contends that he ruptured of his right ear drum 
and was exposed to acoustic trauma while working around 
aircraft which has resulted in right ear hearing loss and 
bilateral tinnitus.  He claims that he sustained a head 
injury as a result of a puncture wound to the scalp which is 
presently productive of a cyst.  He also claims that, as a 
result of walking on concrete surfaces for 12 to 16 hour 
shifts during service, he developed bilateral plantar 
fasciitis.  Moreover, he argues that his plantar fasciitis 
has caused him to change the way he walks and has resulted in 
a left knee disorder.  Finally, the veteran claims that his 
blood pressure was monitored during service and that his 
hypertension, for which he is currently treated, was 
initially clinically manifested in service.  Accordingly, he 
claims that service connection is warranted for these 
disabilities. 

Generally, in order to establish service connection for a 
claimed disability, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists, and (2) that the current 
disability was either (a) proximately caused by, or (b) 
proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The recent 
revisions to 38 C.F.R. § 3.310 were done to take into account 
the holding in Allen.

The veteran's service medical records include an August 1985 
Report of Medical History which notes that he reported being 
told he had high blood pressure during a 1984 football 
examination and that he underwent a five day blood pressure 
check in August 1987.  These records also reflect that he 
reported having tubes put in his ears at age 7.  These tubes 
were subsequently removed with no sequelae.  The service 
medical records reflect that the veteran was treated for a 
puncture wound to the posterior scalp in September and 
October 1988 and that he served as strategic aircraft 
maintenance specialist and Flying Class III Crew Chief.  

Additionally, the Board finds that the veteran is competent 
to state that he experienced foot pain and ear pain during 
his period of active duty service and that he presently 
experiences diminished hearing acuity and ringing in the 
ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional).

Private medical records reflect current complaints of and 
treatment for hypertension, plantar fasciitis and left knee 
impairment as well as findings of a posterior midline 
arachnoid cyst and bilateral choroid plexus cysts.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Accordingly, because the 
McLendon criteria has been satisfied with respect to the 
veteran's claims, the Board must remand these claims in order 
to obtain an opinion as to the etiology of these disorders.

During his August 2008 hearing, the veteran submitted 
additional medical evidence which included a September 2006 
brain Magnetic Resonance Imaging (MRI) report which showed 
arachnoid cyst.  The veteran waived his right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§ 20.1304 (2008).  He also, however, more recently submitted 
additional evidence to the Board in September 2008, 
consisting of copies of private medical records that make 
references to "bursted ear drum" in August 1996 and knee 
treatment in 2007 and 2008.  These latter records were not in 
the file when the RO last considered the veteran's claims 
and, unlike the records submitted at his hearing in August 
2008, he did not waive his right to have this most recently 
submitted evidence initially considered by the RO.  Thus, to 
avoid any potential prejudice, the RO (actually, the AMC) 
must consider this additional evidence prior to the Board.  
See 38 C.F.R. §§ 19.31, 20.800, 20.1304(c); Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran's May 2007 notice of disagreement reflects that 
VA has not obtained a complete copy of his private treatment 
records from Dr. P.  Specifically, the veteran notes that VA 
only considered records from January to July 2006; however, 
he received treatment from at least 1990 to the present.  In 
addition, his August 2008 hearing testimony also reflects 
that he received emergency room treatment for his ruptured 
ear drum during service in January or February 1988; however, 
these records were not sent back to his duty station and are 
not included with his service medical records.  In addition, 
the veteran's spouse testified that the veteran received 
private treatment for his ruptured ear drum from Dr. K. in 
Mobile.  It is not clear if the August 1996 private medical 
records (received from the veteran in September 2008) showing 
treatment for "bursted ear drum" are from Dr. K.; however, 
these records reflect additional, emergency room treatment, 
for ear pain.  An attempt should be made to obtain the 
records from Dr. K., if they have not already been submitted, 
as well as the emergency room treatment received by the 
veteran in service in January or February 1988 as well as in 
connection with the August 1996 treatment noted in the 
private treatment records received from the veteran in 
September 2008.  In this regard, it is noted that VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
medical providers who have treated him 
for his claimed disorders since February 
1990.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, treatment records from Drs. 
P. and K., as well as emergency room 
treatment records referred to in August 
1996 private medical reports received 
from veteran in September 2008, should be 
obtained.

2.  Conduct an additional search for 
clinical, hospital, and emergency room 
records for January and February 1988 for 
treatment of ruptured ear drums, with 
specific emphasis being placed upon 
obtaining the emergency room report, the 
nursing notes, and any follow-up 
treatment notes.  If no records are 
available, it should be so stated, with 
an explanation as to what attempts were 
made to obtain the requested records.

3.  Schedule the veteran for a VA 
examination to determine the etiology of 
his plantar fasciitis and left knee 
disorder.  Based upon examination of the 
veteran and review of his pertinent 
medical history, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or more probable) 
that the veteran's current plantar 
fasciitis and left knee disorder is a 
result of his period of active duty 
service.  A complete rationale for all 
opinions expressed must be provided.  If 
the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

4.  Schedule the veteran for a VA ear 
examination to determine the etiology of 
any ear impairment, to include residuals 
of ruptured ear drums.  Based upon 
examination of the veteran and review of 
his pertinent medical history, the 
examiner should determine whether the 
veteran has any residual(s) of a rupture 
of the right eardrum.  If so, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (meaning 50 percent or more probable) 
that the veteran incurred the ruptured 
right ear drum as a result of his period 
of active duty service, to include 
service as Flying Class III - Crew Chief.  
A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

5.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from hearing loss 
and/or tinnitus as a result of service.  
The examiner should review the claims 
folder and record the veteran's history 
of noise exposure during service, to 
include his work around aircraft, as well 
as any history of noise exposure 
following service.  Following examination 
of the veteran and review of the record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that any current hearing loss 
disability or tinnitus are related, even 
in part, to noise exposure during the 
veteran's period of service.  The 
examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  If the examiner is unable 
to provide the requested opinion without 
resorting to speculation, it should be so 
stated.

6.  Schedule the veteran for a VA 
examination to determine the etiology of 
his hypertension.  After reviewing the 
file and examining the veteran, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current hypertension 
had its onset in service.  In rendering 
the requested opinion, the examiner is 
specifically directed to consider and 
address the history high blood pressure 
reported by the veteran on his August 
1985 Report of Medical History as well as 
the numerous blood pressure readings in 
service and the five day blood pressure 
check in August 1987.  The report of 
examination should include the complete 
rationale for all opinions expressed.  If 
the examiner cannot answer the question 
without resort to speculation or remote 
possibility, the examiner should so 
state.

7.  Schedule the veteran for a VA 
examination by an appropriate specialist 
to determine the residuals, if any, of 
puncture wound of the scalp (claimed as 
head injury).  Based upon examination of 
the veteran and review of his pertinent 
medical history, the examiner should 
determine whether the veteran has any 
residual(s) of a puncture wound of the 
scalp.  If so, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (meaning 50 
percent or more probable) that the 
veteran incurred such residuals as a 
result of his period of active duty 
service, to include the puncture wound of 
the scalp documented in his service 
medical records.  In rendering the 
requested opinion, the examiner is 
specifically directed to consider and 
address the findings of cyst on MRI in 
September 2006.  A complete rationale for 
all opinions expressed must be provided.  
If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

8.  After ensuring the proper completion 
of this and any other necessary 
development, the RO should readjudicate 
the issues on appeal.  If the 
dispositions remain unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




